Exhibit 10.01

MONEYGRAM INTERNATIONAL, INC.
2005 OMNIBUS INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

This Non-Qualified Stock Option Agreement (this “Agreement”) is made effective
as of August 11, 2009 (the “Grant Date”) between MoneyGram International, Inc.,
a Delaware corporation (the “Company”), and Jeffrey Woods (the “Optionee”).

WHEREAS, in connection with the Optionee’s employment with the Company, the
Company desires to grant to the Optionee an option to purchase shares of the
Company’s Common Stock, par value $0.01 per share (the “Common Stock”) on the
date hereof pursuant to the terms and conditions of this Agreement and the
Company’s 2005 Omnibus Incentive Plan (the “Plan”);

WHEREAS, the Human Resources and Nominating Committee (the “Committee”) has
determined that it would be to the advantage, and in the best interest, of the
Company and its shareholders to grant the option provided for herein to the
Optionee as an incentive for Optionee’s increased efforts during Optionee’s
employment with the Company;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Grant of Option.

Subject to the terms and conditions of the Plan and this Agreement, the Company
hereby grants to the Optionee on the Grant Date, an option to purchase up to
four million two hundred fifty thousand (4,250,000) shares of Common Stock at
the option price set forth in Section 2 (the “Option”).

The foregoing award is a Non-qualified Stock Option granted under the Plan,
which is incorporated herein by this reference and made part of this Agreement.
The Option is not an incentive stock option within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

2. Option Price.

The per share purchase price of the shares subject to the Option shall be the
higher of $1.50 or the Fair Market Value of the Common Stock as of the Grant
Date (the “Option Price”), subject to appropriate adjustment as may be
determined by the Committee from time to time in accordance with Section 9.

3. Term of Option and Exercisability.

The term of the Option shall be for a period of ten years from the Grant Date,
terminating at the close of business on August 11, 2019 (the “Expiration Date”)
or such shorter period as is prescribed in Sections 5 and 6 of this Agreement.
Subject to the provisions of Sections 4, 5 and 6 of this Agreement, 50% of the
Option shall vest and become exercisable based on a time-vesting schedule (the
“Time-Based Option”) and the remaining 50% of the Option shall vest and become
exercisable based on performance-based vesting criteria (the “Performance-Based
Option”).

(a) Time-Based Option: Subject to the Optionee’s continued employment with the
Company or any of its Subsidiaries on the applicable “Time-Vesting Date” set
forth in the table below, the Time-Based-Option shall vest as follows:

                      Time-Vesting Date   Aggregate Percentage Vested Time-Based
Option
1st Anniversary of Grant Date
        20       %  
 
             

2nd Anniversary of Grant Date
        40       %  
 
             

3rd Anniversary of Grant Date
        60       %  
 
             

4th Anniversary of Grant Date
        80       %  
 
             

5th Anniversary of Grant Date
        100       %  
 
             


There shall be no partial vesting during any period. Except as set forth in
Section 5 hereof, if the Optionee’s employment with the Company or any of its
Subsidiaries is terminated on or prior to the fifth anniversary of the Grant
Date, the unvested portion of the Time-Based Option shall be forfeited as
described in Section 5 hereof.

(b) Performance-Based Option: Subject to the Optionee’s continued employment
with the Company or any of its Subsidiaries on the applicable
Performance-Vesting Date (as defined below), the Performance-Based Option shall
vest as follows:

(i) 50% of the Performance-Based Option (“Tranche 1 Performance-Based Option”)
shall vest in full (A) so long as the Common Stock trades on a United States
securities exchange or trading market (which, for the purpose of Section 3(b),
shall include an over-the-counter market on the OTC Bulletin Board or Pink
Sheets), on the earlier of (x) the date that the daily closing price of the
Common Stock on the principal United States securities exchange or trading
market on which the Common Stock is traded (the “Applicable Market”) equals or
exceeds $3.50 for any period of twenty (20) consecutive trading days during the
five-year period following the Grant Date or (y) if there is a Change in Control
(as defined below) during the five-year period following the Grant Date, on the
date of such Change in Control, in the event the per share consideration in such
Change in Control equals or exceeds $3.50, or (B) in the event the Common Stock
does not trade on a United States securities exchange or trading market (such
cessation, a “Going Private Event”), on the earlier of (x) following a
Subsequent Public Offering (as defined below), the date during the five-year
period following the Grant Date on which the Equity Value (as defined below) of
a share of Common Stock would result in the Investors (as defined below) having
value in their equity securities of the Company (assuming conversion into Common
Stock of all convertible securities then held by the Investors) equal to or
exceeding two (2) times the aggregate amount invested by the Investors in such
securities or (y) if there is a Change in Control during the five-year period
following the Grant Date, on the date of such Change in Control if the aggregate
value of the cash, marketable securities and other consideration received by the
Investors pursuant to such Change in Control, together with any distributions or
proceeds previously received by the Investors, in each case, in connection with
the equity securities of the Company held by the Investors, is equal to or
exceeds two (2) times the aggregate amount invested by the Investors in
securities of the Company (any of such dates, a “Tranche 1 Performance Vesting
Date”); and

(ii) the remaining 50% of the Performance-Based Option (“Tranche 2
Performance-Based Option”) shall vest in full (A) so long as the Common Stock
trades on a United States securities exchange or trading market, on the earlier
of (x) the date that the daily closing price of the Common Stock on the
Applicable Market equals or exceeds $5.25 for any period of twenty (20)
consecutive trading days during the five-year period following the Grant Date or
(y) if there is a Change in Control during the five-year period following the
Grant Date, on the date of such Change in Control, in the event the per share
consideration in such Change in Control equals or exceeds $5.25, or (B) in the
event of a Going Private Event, on the earlier of (x) following a Subsequent
Public Offering, the date during the five-year period following the Grant Date
on which the Equity Value of a share of Common Stock would result in the
Investors having value in their equity securities of the Company (assuming
conversion into Common Stock of all convertible securities then held by the
Investors) equal to or exceeding three (3) times the aggregate amount invested
by the Investors in such securities or (y) if there is a Change in Control
during the five-year period following the Grant Date, on the date of such Change
in Control if the aggregate value of the cash, marketable securities and other
consideration received by the Investors pursuant to such Change in Control,
together with any distributions or proceeds previously received by the
Investors, in each case, in connection with the equity securities of the Company
held by the Investors, is equal to or exceeds three (3) times the aggregate
amount invested by the Investors in securities of the Company (any of such
dates, a “Tranche 2 Performance Vesting Date”). The Tranche 1 Performance
Vesting Date and the Tranche 2 Performance Vesting Date are each referred to as
a “Performance-Vesting Date.”

Notwithstanding anything herein to the contrary, if the Tranche 1 Performance
Vesting Date and/or the Tranche 2 Performance Vesting Date does not occur on or
prior to the earlier of the fifth anniversary of the Grant Date and a Change in
Control (absent a substitution of the applicable Options), the Tranche 1
Performance-Based Option and/or Tranche 2 Performance-Based Option, as
applicable, shall be forfeited on such earlier date. Except as set forth in
Section 5 hereof, if the Optionee’s employment with the Company or any of its
Subsidiaries is terminated prior to the Tranche 1 Performance Vesting Date
and/or the Tranche 2 Performance Vesting Date, the Tranche 1 Performance-Based
Option and/or Tranche 2 Performance-Based Option, as applicable, shall be
forfeited, as described in Section 5 hereof.

For purposes hereof, the “Equity Value” shall mean the average daily closing
price of the Common Stock over a consecutive twenty (20) day trading period.

For purposes hereof, “Subsequent Public Offering” shall mean a firm commitment
underwritten public offering of shares of the Company or other event the result
of which is that shares of the Company are tradable on the New York Stock
Exchange, American Stock Exchange, NASDAQ National Market or similar market
system, in each case, after a Going Private Event.

For purposes hereof, “Investors” shall mean the “Investors” as defined in that
certain Amended and Restated Purchase Agreement, dated March 17, 2008, by and
between the Company and the other parties thereto, and their respective
affiliates (not including the Company).

4. Effect of Change in Control.

Notwithstanding the vesting provisions contained in Section 3 above, but subject
to the other terms and conditions contained in this Agreement, from and after a
Change in Control (as defined below) the following provisions shall apply:

(a) If at the time of the Change in Control, the per share Fair Market Value of
the Common Stock does not exceed the per share Option Price, then this Option,
whether vested or unvested, shall immediately terminate in full and be of no
further force or effect; and

(b) If at the time of the Change in Control, the per share Fair Market Value of
the Common Stock exceeds the Option Price, then the Committee, in its sole
discretion, may:

(i) provide the Optionee a reasonable amount of time (such period of time to be
determined by the Committee in its sole discretion) to exercise the vested and
unexercised portion of this Option that is outstanding at the time of the Change
in Control and, if not exercised within such period, have this Option terminate
in full and be of no further force or effect with respect to any unexercised
portion of such Option (and the unvested portion of this Option shall be
forfeited);

(ii) provide for the termination of this Option in exchange for payment to the
Optionee of the excess of (x) the aggregate Fair Market Value of the Common
Stock issuable pursuant to the vested portion of the Option that is outstanding
and unexercised at the time of the Change in Control over (y) the aggregate
Option Price for such vested portion of the Option (and the unvested portion of
this Option shall be forfeited); or

(iii) if the Change in Control involves the merger or consolidation of the
Company with or into another entity, provide for the substitution by the
surviving entity or its direct or indirect parent of awards with substantially
the same terms as this Option in accordance with Section 409A of the Code and
Section 4(c) of the Plan.

(c) Notwithstanding the other provisions of this Section 4, if a Change in
Control occurs, and after giving effect thereto (i) the Common Stock no longer
trades on a United States securities exchange or trading market, and (ii) the
Optionee’s employment is terminated by the Company or any of its Subsidiaries
without Cause (as defined in Section 5 below) or the Optionee terminates his
employment with “Good Reason” (as such term is defined below) in connection with
the Change in Control, then any portion of Time-Based Options outstanding as of
the termination of employment but not previously vested shall automatically
accelerate and become vested. “Good Reason” with respect to the Optionee shall
mean: (A) any material reduction in the Optionee’s position (including status,
offices, titles or reporting requirements), authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial or
inadvertent action not taken in bad faith; (B) any reduction of the Optionee’s
base salary, or annual bonus opportunity then in effect, unless such reduction
is consistent with similar reductions applied to other senior management of the
Company, or (C) requiring the Optionee to relocate to any office or location
that is more than forty (40) miles from the Company’s corporate offices in
Minneapolis, other than to any other office or location that is within
(40) miles from the location of the Company’s corporate offices, if the
Company’s corporate offices are moved (or being moved) from Minneapolis to
another location; provided that none of the events described in clauses (A),
(B) and (C) shall constitute Good Reason hereunder unless (x) the Optionee shall
have given written notice to the Company of the Optionee’s intent to terminate
his employment with Good Reason within ninety (90) days following the occurrence
of any such event and (y) the Company shall have failed to remedy such event
within thirty (30) days of the Company’s receipt of such notice.

(d) For purposes of this Agreement, notwithstanding the definition of Change in
Control in any other agreement or plan that may be applicable to the Optionee,
“Change in Control” shall mean (i) a sale, transfer or other conveyance or
disposition, in any single transaction or series of transactions, of all or
substantially all of the Company’s assets, (ii) the transfer of more than 50% of
the outstanding securities of the Company, calculated on a fully-diluted basis,
to an entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), or (iii) the merger,
consolidation reorganization, recapitalization or share exchange of the Company
with another entity, in each case in clauses (ii) and (iii) above under
circumstances in which the holders of the voting power of the outstanding
securities of the Company, as the case may be, immediately prior to such
transaction, together with such holders’ affiliates and related parties, hold
less than 50% in voting power of the outstanding securities of the Company or
the surviving entity or resulting entity, as the case may be, immediately
following such transaction; provided, however, that the issuance of securities
by the Company shall not, in any event, constitute a Change in Control, and for
the avoidance of doubt a sale or other transfer or series of transfers of all or
any portion of the securities of the Company held by the Investors and their
affiliates and related parties shall not constitute a Change in Control unless
such sale or transfer or series of transfers results in a entity or group (as
defined in the Exchange Act) other than the Investors and their affiliates and
related parties holding more than 50% in voting power of the outstanding
securities of the Company.

5. Effect of Termination of Employment.

If the Optionee’s employment is terminated, the following shall apply:

(a) if the Optionee’s employment with the Company or any of its Subsidiaries is
terminated for Cause (as defined below), any portion of the Option that has not
been exercised on the date of the Optionee’s termination of employment, whether
vested or unvested, shall be immediately forfeited;

(b) if the Optionee’s employment with the Company or any of its Subsidiaries is
terminated by the Company without Cause or the Optionee terminates his
employment with Good Reason, any portion of the Option that has not vested on
the date of Optionee’s termination of employment shall be forfeited, and any
portion of the Option that has vested may be exercised until the earlier of (i)
the Expiration Date and (ii) the date that is one hundred eighty (180) days
after the date of the Optionee’s termination of employment;

(c) if the Optionee resigns without Good Reason or for any reason other than
death or Disability (as defined below), any portion of the Option that has not
vested on the date of the Optionee’s termination of employment shall be
immediately forfeited, and any portion of the Option that has vested may be
exercised until the earlier of (i) the Expiration Date, or (ii) the date that is
thirty (30) days after the date of the Optionee’s termination of employment;

(d) if the Optionee’s employment with the Company or any of its Subsidiaries is
terminated due to a Disability (as defined below), any portion of the Option
that has not vested on the date of Optionee’s termination of employment and that
does not vest pursuant to Section 5(f) shall be forfeited, and any portion of
the Option that has vested, or that vests pursuant to Section 5(f) below, may be
exercised until the earlier of (i) the Expiration Date and (ii) the date that is
twelve (12) months after the later of the date of the Optionee’s termination due
to Disability or the date of any subsequent vesting pursuant to Section 5(f)
below; and

(e) if the Optionee’s employment with the Company or any of its Subsidiaries is
terminated due to death, any portion of the Option that has not vested on the
date of Optionee’s termination of employment and that does not vest pursuant to
Section 5(f) shall be forfeited, and any portion of the Option that has vested,
or that vests pursuant to Section 5(f) below, may be exercised by the Optionee’s
personal representative or the administrators of the Optionee’s estate or by any
Person or Persons to whom the Option has been transferred by will or the
applicable laws of descent and distribution until the earlier of (i) the
Expiration Date and (ii) the date that is twelve (12) months after the later of
the date of the Optionee’s death or the date of any subsequent vesting pursuant
to Section 5(f) below.

(f) if the Optionee’s employment with the Company or any of its Subsidiaries is
terminated due to a Disability (as defined below) or death, then (x) upon such
termination, the portion of such Time-Based Option that otherwise, absent such
termination, would vest during the 12-month period following the date of such
termination shall vest on the date of termination, and (y) the Performance-Based
Option shall vest through any Performance-Vesting Date that occurs during the
12-month period following the date of termination. The number of Time-Based
Options deemed exercisable upon termination shall be calculated after giving
effect to the acceleration of vesting specified in this clause (f).

Notwithstanding anything to the contrary in (d) or (e) of this Section 5, if the
date on which the Optionee ceases to be an employee of the Company or any of its
Subsidiaries due to Disability or death is within six (6) months of the Grant
Date of the Option, and the Optionee is an officer or director of the Company
subject to Section 16(b) of the Exchange Act, this Option shall not become fully
exercisable until six (6) months and one day after the Grant Date.

For purposes of this Agreement, “Cause” shall mean (A) Optionee’s willful
refusal to carry out, in all material respects, the reasonable and lawful
directions of the person or persons to whom the Optionee reports or the Board
that are within the Optionees’s control and consistent with Optionee’s status
with the Company and his duties and responsibilities hereunder (except for a
failure that is attributable to Optionee’s illness, injury or Disability) for a
period of 10 days following written notice by the Company to Optionee of such
failure, (B) fraud or material dishonesty in the performance of Optionee’s
duties hereunder, (C) an act or acts on Optionee’s part constituting (x) a
felony under the laws of the United States or any state thereof, (y) a
misdemeanor involving moral turpitude or (z) a material violation of federal or
state securities laws, (D) an indictment of Optionee for a felony under the laws
of the United States or any state thereof, (E) Optionee’s willful misconduct or
gross negligence in connection with Optionee’s duties which could reasonably be
expected to be injurious in any material respect to the financial condition or
business reputation of the Company as determined in good faith by the Board, (F)
Optionee’s material breach of the Company’s Code of Ethics, Always Honest policy
or any other code of conduct in effect from time to time to the extent
applicable to Optionee, and which breach could reasonably be expected to have a
material adverse effect on the Company as determined in good faith by the Board,
or (G) Optionee’s breach of the Employee Trade Secret, Confidential Information
and Post-Employment Restriction Agreement (the “Post-Employment Restriction
Agreement”) which breach has an adverse effect on the Company.

For purposes of this Agreement, “Disability” shall mean that Optionee becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform his duties. Any question as to the
existence of the Disability of Optionee as to which Optionee and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to Optionee and the Company. If Optionee and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Optionee shall be final and conclusive for all purposes of the
Agreement



  6.   Forfeiture and Repayment Provisions.

(a) This Option shall automatically terminate on the thirty-first (31st) day
following the Grant Date if the Optionee has not, prior to such date, properly
and timely executed, and delivered to the Company, this Option and each other
document required to be executed by Optionee in connection with Optionee’s
receipt of this Option.

(b) The right to exercise this Option shall be conditional upon the fact that
the Optionee has read and understood the forfeiture and repayment provisions set
forth in this Section 6, that the Optionee has not engaged in any misconduct or
acts contrary to the Company as described below, and that the Optionee has no
intent to leave employment with the Company or any of its Subsidiaries for the
purpose of engaging in any activity or providing any services which are contrary
to the spirit and intent of the Post-Employment Restriction Agreement.

(c) The Company is authorized to suspend or terminate this Option and any other
outstanding stock option held by the Optionee prior to or after termination of
employment if the Optionee engages in any conduct agreed to be avoided pursuant
to the Post-Employment Restriction Agreement. If, at any time during the
applicable restriction period described in the Post-Employment Restriction
Agreement, the Optionee engages in any conduct agreed to be avoided pursuant to
the Post-Employment Restriction Agreement, then any gain (without regard to tax
effects) realized by the Optionee from the exercise of this Option, in whole or
in part, shall be paid by the Optionee to the Company. The Optionee consents to
the deduction from any amounts the Company or any of its Subsidiaries owes to
the Optionee to the extent of the amounts the Optionee owes the Company
hereunder.

(d) Misconduct.

(i) The Company is authorized to suspend or terminate this Option and any other
outstanding stock option held by the Optionee prior to or after termination of
employment if the Company reasonably determines that during the Optionee’s
employment with the Company or any of its Subsidiaries:

(1) The Optionee knowingly participated in misconduct that causes a misstatement
of the financial statements of the Company or any of its Subsidiaries or
misconduct which represents a material violation of any code of ethics of the
Company applicable to the Optionee or of the Always Honest compliance program or
similar program of the Company; or

(2) The Optionee was aware of and failed to report, as required by any code of
ethics of the Company applicable to the Optionee or by the Always Honest
compliance program or similar program of the Company, misconduct that causes a
misstatement of the financial statements of the Company or any of its
Subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Optionee or of the Always Honest
compliance program or similar program of the Company.

(ii) If, at any time after the Optionee exercises this Option, in whole or in
part, the Company reasonably determines that the provisions of Section 6(c)
applies to the Optionee, then any gain (without regard to tax effects) realized
by the Optionee from such exercise shall be paid by the Optionee to the Company.
The Optionee consents to the deduction from any amounts the Company or any of
its Subsidiaries owes to the Optionee to the extent of the amounts the Optionee
owes the Company under this Section 6.



  7.   Method of Exercising Option; Payment of Option Price; Delivery of
Purchased

Shares.

(a) Subject to the terms and conditions of this Agreement, the Optionee may
exercise the Option by following the procedures established by the Company from
time to time. In addition, the Optionee may exercise the Option by written
notice to the Company as provided in Section 10(l) of this Agreement that states
(i) the Optionee’s election to exercise the Option, (ii) the Grant Date of the
Option, (iii) the Option Price of the shares, (iv) the number of shares as to
which the Option is being exercised, (v) the manner of payment and (vi) the
manner of payment for any income tax withholding amount. The notice shall be
signed by the Optionee or the Person or Persons exercising the Option. The
notice shall be accompanied by payment in full of the Option Price for all
shares designated in the notice. To the extent that the Option is exercised
after the Optionee’s death, the notice of exercise shall also be accompanied by
appropriate proof of the right of such Person or Persons to exercise the Option.

(b) Payment of the Option Price shall be made to the Company through one or a
combination of the following methods; provided, that in each such case, such
payment method is not prohibited by, or contrary to, any loan document to which
the Company is a party:

(i) cash, in United States currency (including check, draft, money order or wire
transfer made payable to the Company);

(ii) if the Committee, in its sole discretion, allows such an exercise, by
reducing the number of shares of Common Stock otherwise deliverable upon the
exercise of the Option by the number of shares of Common Stock having an
aggregate Fair Market Value on the date of exercise equal to the aggregate
Option Price; or

(iii) delivery (either actual delivery or by attestation) of shares of Common
Stock acquired by the Optionee more than six (6) months prior to the date of
exercise having an aggregate Fair Market Value on the date of exercise equal to
the aggregate Option Price (only full shares of Common Stock shall be utilized
for payment purposes). The Optionee shall represent and warrant in writing that
the Optionee is the owner of the shares so delivered, free and clear of all
liens, encumbrances, security interests and restrictions, and the Optionee shall
duly endorse in blank all certificates delivered to the Company.

(c) Upon any exercise of the Option, and subject to the payment of the Option
Price under Section 7(b) and of all tax obligations under Section 8, the Company
shall deliver the shares purchased in book entry form. The shares purchased
shall be registered in the name of the Optionee, the Optionee’s transferee, or
if the Optionee so requests, in writing at the time of exercise, jointly in the
name of the Optionee and another person with rights of survivorship. If the
Optionee dies, the shares purchased shall be registered in the name of the
person entitled to exercise the Stock Option in accordance with the Plan.

8. Taxes; Accounting Treatment.

(a) The Optionee acknowledges that the Optionee will consult with his personal
tax adviser regarding the income tax consequences of exercising the Option or
any other matters related to this Agreement. If the Optionee is employed by the
Company or any of its Subsidiaries, in order to comply with all applicable
federal, state, local or foreign income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that all applicable federal,
state, local or foreign payroll, withholding, income or other taxes, which are
the Optionee’s sole and absolute responsibility, are withheld or collected from
the Optionee.

(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee, the Optionee may elect to satisfy any applicable tax
withholding obligations arising from the exercise of the Option by
(i) delivering cash (including check, draft, money order or wire transfer made
payable to the order of the Company), or (ii) delivering to the Company shares
of Common Stock acquired by the Optionee more than six (6) months prior to the
date of exercise having a Fair Market Value equal to the amount of such taxes
(only full shares of Common Stock shall be utilized for payment purposes) in
accordance with the provisions set forth in Section 7(b)(ii); provided, that in
each such case, such method for satisfying the applicable tax withholding
obligations is not prohibited by, or contrary to, any loan document to which the
Company is a party. The Optionee’s election must be made on or before the date
that the amount of tax to be withheld is determined.

(c) The Company acknowledges and agrees that for tax and accounting purposes,
the Option will be treated the same as all other non-qualified stock options
issued by the Company that contain substantially the same performance vesting
features.

9. Adjustments.

In the event that the Company engages in a transaction such that any dividend or
other distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares or other securities of the Company
or other similar corporate transaction or event affects the shares covered by
the Option, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement, the terms
of this Option (including, without limitation, the number and kind of shares
subject to this Option and the Option Price) shall be adjusted as set forth in
Section 4(c) of the Plan.

Upon a Change in Control, the Committee may, in its sole discretion, adjust the
terms of this Option (including, without limitation, the number and kind of
shares subject to this Option and the Option Price) by taking any of the actions
permitted under this Agreement and in accordance with Section 4(c) of the Plan.

10. General Provisions.

(a) Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon the Optionee’s request. Terms
used herein which are defined in the Plan shall have the respective meanings
given to such terms in the Plan, unless otherwise defined herein. In the event
that any provision of this Agreement is inconsistent with the terms of the Plan,
the terms of the Plan shall govern. Any question of administration or
interpretation arising under this Agreement shall be determined by the
Committee, and such determination shall be final, conclusive and binding upon
all parties in interest.

(b) No Rights as a Shareholder. Neither the Optionee nor the Optionee’s legal
representatives shall have any of the rights and privileges of a shareholder of
the Company with respect to the shares of Common Stock subject to the Option
unless and until such shares are issued upon exercise of the Option. Except as
expressly provided by the Plan, no adjustment shall be made for dividends or
other rights for which the record date is prior to the issuance of any purchased
shares and the delivery of any certificate or certificates for such shares.

(c) No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving the Optionee the right to be retained as an employee of the
Company or any of its Subsidiaries. In addition, the Company or any of its
Subsidiaries, as applicable, may at any time dismiss the Optionee from
employment, free from any liability or any claim under this Agreement, unless
otherwise expressly provided in this Agreement.

(d) Termination of the Plan; No Right to Future Grants. By entering into this
Agreement, the Optionee acknowledges: (a) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (b) that
each grant of an option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (c) that all determinations with respect to any such future
grants, including, but not limited to, the times when the option shall be
granted, the number of shares subject to each option, the Option Price, and the
time or times when each option shall be exercisable, will be at the sole
discretion of the Company; (d) that the Optionee’s participation in the Plan is
voluntary; (e) that the Option is not part of normal and expected compensation
for purposes of calculating any severance, resignation, bonuses, pension or
retirement benefits or similar payments; (g) that the right to purchase Common
Stock ceases upon termination of employment for any reason except as may
otherwise be explicitly provided in the Plan or this Agreement; (h) that the
future value of the Option is unknown and cannot be predicted with certainty;
(i) that if the underlying shares do not increase in value, the Option will have
no value; and (j) the foregoing terms and conditions apply in full with respect
to any prior option grants to the Optionee.

(e) Option Not Transferable.

(i) Except as otherwise provided by the Plan or by the Committee, the Option
shall not be transferable other than by will or by the laws of descent and
distribution and the Option shall be exercisable during the Optionee’s lifetime
only by the Optionee or, if permissible under applicable law, by the Optionee’s
guardian or legal representative. The Option may not be pledged, alienated,
attached or otherwise encumbered, and any purported pledge, alienation,
attachment or encumbrance of the Option shall be void and unenforceable against
the Company or any Subsidiaries of the Company.

(ii) None of the purchased shares acquired pursuant to the exercise of this
Option shall be assigned, transferred, pledged, hypothecated, given away or in
any other manner disposed of or encumbered, whether voluntarily or by operation
of law, unless such transfer is in compliance with all applicable securities
laws (including, without limitation, the Securities Act of 1933, as amended.

(f) Reservation of Shares. The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Common Stock as will
be sufficient to satisfy the requirements of this Agreement.

(g) Securities Matters. The Company shall not be required to deliver any shares
of Common Stock until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.

(h) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Optionee.

(i) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Optionee and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Company and the Optionee, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

(j) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

(k) Governing Law; Arbitration. The internal law, and not the law of conflicts,
of the State of Minnesota will govern all questions concerning the validity,
construction and effect of this Agreement. Any controversy, dispute or claim
arising under or in connection with this Agreement (including, without
limitation, the existence, validity, interpretation or breach hereof and any
claim based on contract, tort or statute) shall be resolved by a binding
arbitration, to be held in Minneapolis, Minnesota pursuant to the Federal
Arbitration Act and in accordance with the then-prevailing National Rules of
Resolution of Employment Disputes of the American Arbitration Association (the
“AAA”). The AAA shall select a sole arbitrator. Each party shall bear its own
expenses incurred in connection with arbitration and the fees and expenses of
the arbitrator shall be shared equally by the parties involved in the dispute
and advanced by them from time to time as required. It is the mutual intention
and desire of the parties that the arbitrator be chosen as expeditiously as
possible following the submission of the dispute to arbitration. Once such
arbitrator is chosen, and except as may otherwise be agreed in writing by the
parties involved in such dispute or as ordered by the arbitrator upon
substantial justification shown, the hearing for the dispute will be held within
sixty (60) days of submission of the dispute to arbitration. The arbitrator
shall render his or her final award within sixty (60) days, subject to extension
by the arbitrator upon substantial justification shown of extraordinary
circumstances, following conclusion of the hearing and any required post-hearing
briefing or other proceedings ordered by the arbitrator. Any discovery in
connection with arbitration hereunder shall be limited to information directly
relevant to the controversy or claim in arbitration. The arbitrator will state
the factual and legal basis for the award. The decision of the arbitrator in any
such proceeding will be final and binding and not subject to judicial review and
final judgment may be entered upon such an award in any court of competent
jurisdiction, but entry of such judgment will not be required to make such award
effective. Any action against any party hereto ancillary to arbitration,
including any action for provisional or conservatory measures or action to
enforce an arbitration award or any judgment entered by any court in respect of
any thereof may be brought in any federal or state court of competent
jurisdiction location within the State of Minnesota, and the parties hereto
hereby irrevocably submit to the non-exclusive jurisdiction of any federal or
state court located within the State of Minnesota over any such action. The
parties hereby irrevocably waive, to the fullest extent permitted by applicable
law, any objection which they may now or hereafter have to the laying of venue
of any such action brought in such court or any defense of inconvenient forum
for the maintenance of such action. Each of the parties hereto agrees that a
judgment in any such action may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.

(l) Notices. The Optionee should send all written notices regarding this
Agreement or the Plan to the Company at the following address:

MoneyGram International, Inc.
EVP, General Counsel & Secretary
1550 Utica Avenue South, MS GHQ 8020
Minneapolis, MN 55416

(m) Amendments. The Company may amend this Agreement at any time; provided that,
subject to Section 9 hereof and Section 7 of the Plan, no such amendment,
alteration, suspension, discontinuation or termination shall be made without the
Optionee’s consent, if such action would materially diminish any of the
Optionee’s rights under this Agreement; provided, however, the Company may amend
this Agreement in such manner as it deems necessary to comply with applicable
laws.

(n) Entire Agreement. This Agreement and the Plan and the other agreements
referred to herein and therein and any schedules, exhibits and other documents
referred to herein and therein constitute the entire agreement and understanding
among the parties hereto in respect of the subject matter hereof and thereof and
supersede all prior and contemporaneous arrangements, agreements and
understandings, both oral and written, whether in term sheets, presentations or
otherwise, among the parties hereto, or between any of them, with respect to the
subject matter hereof and thereof.

(o) Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
shall remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. If any provision of this Agreement is held to
be invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

(p) Optionee Undertaking. The Optionee agrees to take such additional action and
execute such additional documents the Company may deem necessary or advisable to
carry out or effect one or more of the obligations or restrictions imposed
either on the Optionee or upon this Option pursuant to the provisions of this
Agreement.

(q) Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.

(r) Confidentiality. The Optionee agrees to maintain the confidentiality of the
existence and terms of this Option; provided, however, that the Optionee may
disclose, on a confidential basis, the existence and terms of this Option to his
spouse, accountant and legal counsel and to the extent required by law or legal
process.

* * * * * * * *

By signing below, the Optionee accepts this Option and the terms and conditions
in this Agreement and the Plan.

MONEYGRAM INTERNATIONAL, INC.

By:
Title: President and Chief Executive Officer


OPTIONEE

Signature:

Print Name: Jeffrey R. Woods

[THIS IS THE SIGNATURE PAGE TO THE NON-QUALIFIED STOCK OPTION AGREEMENT BETWEEN
THE
ABOVE-REFERENCED PARTIES]

